DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6-7, 9 and 10 are objected to because of the following informalities: 
In claim 2: “the upper rim” as cited in line 2, should be changed to --an upper rim--. 
In claim 6: 
“the upper rim” as cited in line 1, should be changed to --an upper rim--.
 “the upper rim” as cited in line 2, should be changed to --an upper rim--.
In claim 7: “the upper rim” as cited in line 1, should be changed to --an upper rim--. 
In claim 9: “A method” as cited in line 1, should be changed to --The method--. 
In claim 10: 
“A method” as cited in line 1, should be changed to --The method--.
 “the notches” as cited in line 2, should be changed to --notches--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 20170231414 A1).
	Regarding claim 1, Moon discloses 
A latte art pouring pitcher (juicer 10, figs.6-7) comprising: 
a vessel (chamber 12, fig.6) for holding liquid, having a cylindrical sidewall extending upward from an enclosed bottom end [chamber 12, fig.6, can be used to contain liquid, chamber 12 has a cylindrical sidewall and enclosed bottom end]; 
the cylindrical sidewall having a plurality of spouts (spout 34 and 36, figs.6-7) distal to the bottom end; 
the plurality of spouts (spout 34 and 36) each having different physical characteristics [spout 34 and 36, figs.6-7 are different physical characteristics]; 
a sleeve (base 14, figs.6-7) encompassing the sidewall.

    PNG
    media_image1.png
    603
    405
    media_image1.png
    Greyscale


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ILSA (DE202019101029).
	Regarding claim 8, ILSA discloses 
A method of creating latte art comprising: 
having a serving vessel (container body 2, fig.1) holding a primary liquid; 
aerating a secondary liquid in a pouring pitcher (jug, fig.1) having a plurality of spouts (nozzles 6’, 8’, fig.1), aerating the secondary liquid and producing a microfoam [Par.0012 cited: “…the two spouts of the jug described here are configured to perform two different operations during the preparation of a cappuccino or a coffee with a dash of milk, the larger spout being used to pour out the hot milk and a first portion of the froth while the smaller spout is used to make embellishments with a second portion of the foam…”]; 
pouring controlled streams of the secondary liquid from the plurality of spouts (nozzles 6’, 8’) of the pitcher (jug) to the serving vessel (container body 2); 
mixing the liquids [Par.0018 cited: “…during the operation for foaming the milk, under the action of the jet of steam provided during the operation, it causes the milk to swirl, thereby promoting the process of transforming the milk into a foam…”]; and 
forming an artistic image on the surface of the mixed liquids in the serving vessel (container body 2). 
[Par.0018 cited: “…The shape of the wall 22 serves two functions. On the one hand, it supports the heating of the liquid contained in the jug. On the other hand, during the operation for foaming the milk, under the action of the jet of steam provided during the operation, it causes the milk to swirl, thereby promoting the process of transforming the milk into a foam…”]

    PNG
    media_image2.png
    578
    494
    media_image2.png
    Greyscale

Regarding claim 9, ILSA discloses 
pouring controlled streams further comprises: 
identifying one of the plurality of spouts (nozzles 6’, 8’, fig.1); 
adjusting the height of the spout (nozzles 6’, 8’) to the serving vessel (container body 2, fig.1) [Par.0012 cited: “…the two spouts of the jug described here are configured to perform two different operations during the preparation of a cappuccino or a coffee with a dash of milk, the larger spout being used to pour out the hot milk and a first portion of the froth while the smaller spout is used to make embellishments with a second portion of the foam…”]; and 
tilting the pouring pitcher (jug, fig.1) to affect the mixing by transferring energy between the liquids [Par.0018 cited: “…The shape of the wall 22 serves two functions. On the one hand, it supports the heating of the liquid contained in the jug. On the other hand, during the operation for foaming the milk, under the action of the jet of steam provided during the operation, it causes the milk to swirl, thereby promoting the process of transforming the milk into a foam…”]

Regarding claim 10, ILSA discloses 
pouring controlled streams further comprises: feeling the notches (nozzles 6’, 8’ have notches, fig.1)and spouts (nozzles 6’, 8’, fig.1) of the pitcher (jug, fig.1) to control the pitcher (jug) [Par.0012 cited: “…the two spouts of the jug described here are configured to perform two different operations during the preparation of a cappuccino or a coffee with a dash of milk, the larger spout being used to pour out the hot milk and a first portion of the froth while the smaller spout is used to make embellishments with a second portion of the foam…”].

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over ILSA (DE202019101029) in view of Felty et al. (US 20160286994 A1).
Regarding claim 1, ILSA discloses 
A latte art pouring pitcher (jug, fig.1) comprising: 
a vessel (container body 2, fig.1) for holding liquid, having a cylindrical sidewall extending upward from an enclosed bottom end [container body 2, fig.1, has a cylindrical sidewall and enclosed bottom end]; 
the cylindrical sidewall having a plurality of spouts (nozzles 6’, 8’, fig.1) distal to the bottom end; 
the plurality of spouts (nozzles 6’, 8’) each having different physical characteristics [nozzles 6’, 8’, fig.1 are different physical characteristics]; 
ILSA does not disclose a sleeve encompassing the sidewall.
Felty discloses a device (container 16, fig.1) comprises a sleeve (disposable sleeve 12, fig.1) encompassing a sidewall.

    PNG
    media_image3.png
    601
    827
    media_image3.png
    Greyscale



Regarding claim 6, ILSA discloses 
the upper rim of a spout (nozzles 6’, 8’, fig.1) is deflected from the upper rim of the pitcher (jug, fig.1).

Regarding claim 7, ILSA discloses 
the upper rim of a spout (nozzles 6’, 8’, fig.1) extends outward to form a lip [nozzles 6’, 8’, fig.1, extends outward to form a lip].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a latte art pouring pitcher of ILSA, by including a sleeve encompassing a sidewall, as taught by Felty, in order to provide an insulator to a container.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over ILSA (DE202019101029) in view of Felty et al. (US 20160286994 A1) and further in view of Wissman (US 3756471).
Regarding claim 2, the modification of ILSA and Felty discloses substantially all the feature as cited in claim 1 above, such as a sleeve having notches in an upper rim and a plurality of spouts, but does not disclose notches in the upper rim matching the lower vertex's of the spouts.
	Wissman discloses a sleeve (outer case 12, fig.1) comprises a cutout (opening 15, fig.1).

    PNG
    media_image4.png
    401
    392
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a sleeve of Felty, by including a cutout, as taught by Wissman, such that notches in the upper rim matching the lower vertex's of the spouts, in order to provide an effective thermally insulation.

Regarding claim 3, Felty discloses 
the sleeve (disposable sleeve 12, fig.1) is thermally insulating [Par.0003 cited: “…the field of drink insulators…”].

Regarding claim 4, Felty discloses 
the sleeve (disposable sleeve 12, fig.1) is textured [Abstract cited: “…disposable sleeve for a container includes a liner for contacting the container and defining an inner surface and an outer surface…”].

Regarding claim 5, Felty discloses
the sleeve (disposable sleeve 12, fig.1) is removable [disposable sleeve 12 can be removed, see figs.6-7].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a latte art pouring pitcher of ILSA, by including a sleeve encompassing a sidewall, as taught by Felty, in order to provide an insulator to a container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
12/10/2022